DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claims 1 and 4, cancelled Claims 2, 8, and 13, and withdrawn Claims 16-27 in the response filed on 9/8/2021. 
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hibbs teaches a different mechanism and arrangement from that taught in Applicant’s claim 1.  The claims have been amended to recite a buffer layer being “disposed between the magnetic material layer and the at least one electrically insulating layer.”  Hibbs on the other hand teaches a layer 16 that can be made of molybdenum disposed between a protective layer made of gold, platinum, copper or nickel (see Id., l. 51) and a diamond layer, neither of which is a magnetic material layer.  Therefore, Hibbs fails to teach Applicant’s claim 1. 
However, Applicant’s arguments are unpersuasive. Hibbs recognizes that its bonding medium layer (16) (corresponds to Applicant’s buffer/adhesion layer(s)) has a capability of bonding to a diamond surface (Col. 2: Lines 39-46).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective fling date of the claimed invention to include a bonding medium on every surfaces (upper and lower surfaces) of Deeney’s polycrystalline carbon layers (22) to provide better adhesion/bonding to its magnetic material layers (12) (Fig. 4).  

It is further noted that while Hibbs do not disclose all the features of the present claimed invention, Hibbs was used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nieveltf, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a buffer/adhesion layer, and in combination with the primary reference, discloses the presently claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by US Pat. No. 5541566 (“Deeney”), in view of US Pat. No. 5540904 (“Bovenkerk et al.”), and in view of US Pat. No. 4605343 (“Hibbs et al.”).
With regards to Claims 1 and 3, Deeney teaches an apparatus comprising a plurality of adjacent magnetic material layers, at least one electrically insulating layer (i) being disposed between each adjacent magnetic material layer of the plurality of adjacent magnetic material 
While it appears that Deeney’s polycrystalline carbon is polycrystalline diamond, Deeney does not explicitly state its polycrystalline carbon is diamond, wherein the diamond is one or more of isotopically pure carbon-12 diamond or isotopically pure carbon 13-diamond.  Deeney does not teach a buffer layer being formed on each magnetic material layer and disposed between each magnetic material layer and at least one electrically insulating layer.  
Bovenkerk et al. teaches a thermally conductive dielectric material comprising a polycrystalline diamond, such as isotopically pure carbon-12 diamond or isotopically pure carbon 13-diamond (Abstract).  Bovenkerk also recognizes that single-crystal isotopically-pure carbon-12 or carbon 13 diamond are known to possess improved thermal conductivity (Abstract).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Deeney use an appropriate diamond, such as a single or polycrystalline isotopically pure carbon-12 diamond or isotopically pure carbon 13-diamond, as its thermally conductive dielectric material in order to obtain a material with desirable thermal conductivity (Abstract and Col. 1: Line 65 bridging over to Col. 2: Line 16). 
Hibbs et al. teaches a buffer/adhesive layer (16) on its diamond sheet (12) (Col. 2: Lines 35-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Deeney comprise buffer/adhesion layer between every magnetic material layer of the plurality of adjacent magnetic material layers and electrically 

With regards to Claims 5 and 6, Deeney teaches the at least one electrically insulating layer has a thermal conductivity of greater than 100 W/m-K (Col. 4: Lines 1-3). 

With regards to Claim 10, Deeney teaches the at least one electrically insulating layer is at least a first electrically insulating layer, the stacked structure including a first stack subassembly and a second stack subassembly, wherein the first stack subassembly includes a first magnetic material layer of the plurality of adjacent magnetic material layers and the at least first electrically insulating layer, wherein the second stack subassembly includes a second magnetic material layer of the plurality of adjacent magnetic material layers and at least a second electrically insulating layer, wherein the first stack subassembly is bonded to the second stack subassembly (Fig. 7 and Col. 4: Lines 46-50). 

With regards to Claim 11, Deeney teaches the first and second magnetic material layers include magnetic material selected from one or more of soft magnet alloy or permanent magnet alloy (Col. 2: Line 64 bridging over to Col. 3: Line 26 and Col. 3: Lines 56-58). 

With regards to Claim 12, Deeney teaches the first and second magnetic material layers include magnetic material selected from one or more of crystalline magnet alloy, nanocrystalline magnetic alloy, amorphous soft magnetic alloy, permanent magnetic alloy, iron silicon, iron-cobalt or iron-nickel (Col. 2: Line 64 bridging over to Col. 3: Line 26 and Col. 3: Lines 56-58).

With regards to Claim 14, Deeney teaches the first and second magnetic material layers include soft amorphous magnetic material selected from one or more of Fe-based alloys, Co-. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5541566 (“Deeney”), in view of US Pat. No. 5540904 (“Bovenkerk et al.”), and in view of US Pat. No. 4605343 (“Hibbs et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20140246929 (“Francese et al.”).
With regards to Claim 4, Deeney teaches a thermally conductive dielectric material including diamond as set forth above. 
Deeney does not teach its thermally conductive dielectric material further includes beryllium oxide, silicon carbide, boron nitride, or aluminum nitride. 
However, Francese et al. teaches an electrically insulating layer comprising diamond and at least one of boron nitride and aluminum nitride [0022].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Deeney’s electrically insulating layer further comprise of boron nitride or aluminum nitride to obtain a desirable thermal conductivity for a specific application [0022]. 

With regards to Claim 7, Deeney teaches at least one electrically insulating layer as set forth above. 
Deeney does not teach its at least one electrically insulating layer includes a polymer diamond composite. 
However, Francese et al. teaches an electrically insulating layer comprising a polymer diamond composite [0022].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Deeney’s electrically insulating layer comprise of a polymer diamond composite to obtain a desirable thermal conductivity for its intended application [0022].  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5541566 (“Deeney”), in view of US Pat. No. 5540904 (“Bovenkerk et al.”), and in view of US Pat. No. 4605343 (“Hibbs et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20130313923 (“Hamer et al.”).
Deeney teaches the first and second magnetic material layers may be formed from any suitable magnetic material (Col. 2: Lines 64-65 and Col. 4: Lines 46-50).  
	Deeney does not explicitly teach its first and second magnetic material layers comprising the claimed permanent magnetic materials. 
	However, Hamer et al. teaches an electrically insulating layer that includes a thermally conductive dielectric material on a Neodymium-Iron-Boron permanent magnet ([0030]-[0032] and [0034]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Deeney use a permanent magnet material as claimed to achieve desirable magnetic properties suitable in appropriate devices [0030]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785